3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on November 19,2021, amendments to the claims have been acknowledged. Claims 3-5, 11 and 13 are cancelled by applicant.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites “wherein the NaTMO2 layered oxide is P2-type”.  Claim 9 recites “wherein the NaTMO2 has a particle size of between 5nm and 50 nm”. These limitations do not further limit the previously set forth subject matter as the claim 1 recites the layered oxide 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing
that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 104795560), in view of Lee et al., (Fabricating Genetically Engineered High-Power Lithium-Ion Batteries Using Multiple Virus Genes, Sciencemag, vol.324, pg. 1051), and . 
Regarding claims 1, 2, 6, 9, 10 and 12, Chen discloses a sodium-rich P2 phase layered oxide material that is applied to a cathode active material of a sodium ion secondary battery [0004]. (Claim 6) The sodium-rich P2 phase layered oxide material, is represented by chemical formula Na0.72+δNiaMnbMcO2+σ, wherein M is an element for doping substitution of transition metal site and M is selected from Ti4+, Si4+, Sn4+ ([0005]- [0006]).  (Claims 2 and 10) Chen further discloses in example 12, the layered oxide material is Na0.72Ni0.28Mn0.6Ti0.12O2 ([0093]- [0094]). Ti is in a dopant amount (0.12) of up to about 10% to about 50% of the composition. (Claim 12) 
 Chen does not disclose the layered oxide is templated to a bacteriophage. Lee in analogous art, teaches to address the rate limitation of these materials, most researchers have focused on tailoring particle size to reduce both the ionic and electronic path within the particles and enhancing electronic conductivity with surface carbon-coating layers or conducting nanoparticles additives. Lee also teaches controlling nanostructure has become a critical process in developing electrode materials. (Page 1051) Biological systems offer capabilities for environmentally benign materials synthesis. An M13 virus-based biological toolkit has been developed for the design of nanoarchitectured structures and materials (Lee: pg.1051, col. 3). 
Further, Janczuk teaches that phages used as templates for electrochemical cell nanomaterials such as M13 phages are a type of bacteriophage (Janczuk: bridging paragraphs of pgs. 213 and 214).
It would have been obvious to one having ordinary skill in the art to utilize the
2 layered oxide of Chen, with a reasonable expectation of success in achieving a small (nano) battery with high capacity.  Examiner notes the bacteriophage template serves as a nanoscopic framework to grow the NaNiMnXO2 in nanoscale. (Claims 1 and 9)
Regarding claim 7, modified Chen discloses all the limitation as set forth above in claim 1.  Modified Chen does not disclose the battery has an energy density of more than 250 Wh/kg. However modified Chen discloses a battery comprising a cathode including a NaNiMNTiO2 layered oxide. Modified Chen further discloses the layered material, attracts attention due to its high specific capacity. Its general formula is NaxMO2 it can be mainly divided into P2 and O3 phases. The material of the P2 phase generally has a relatively high capacity and is more stable than the O3 phase [0003]. The sodium ion secondary battery including the layered oxide positive electrode active material has a high working voltage [0051]. Modified Chen uses the same cathode material as applicants, therefore it would be expected that the battery has an energy density of more than 250 Wh/kg, absent any evidence to the contrary. (Claim 7)
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Chen et al. (CN 104795560), in view of  Lee et al., (Fabricating Genetically Engineered High-Power Lithium-Ion Batteries Using Multiple Virus Genes, Sciencemag, vol.324, pg. 1051), and further in view of Janczuk et al., (Bacteriophages in electrochemistry: A review, Journal of Electroanalytical Chemistry, vol.779, pgs. 213,214), as applied to claim 1 above, and further in view of Yomamoto et al., (JP 2015176678, using EPO machine translation for citations.
Regarding claims 8 and 14, modified Chen discloses all the limitations as set forth above in claim 1. Modified Chen does not disclose the NaTMO2 has a particle size of 5 nm and 50 nm, and a particle size between 5 nm and 10 microns. Yamamoto discloses a battery comprising a 
 It would have been obvious to one having ordinary skill in the art have the NaNiMnXO2 layered oxide of modified Chen have a particle size in a range between 1 nm to 100 µm, in order to improve battery capacity. (Claims 8 and 14)
Response to Arguments
Applicant’s arguments filed November 19, 2021 have been fully considered and are persuasive. Applicant asserts that Han does not teach a NaTMO2 layered oxide templated to a bacteriophage. Applicants assertion is persuasive. The 35 U.S.C 103 rejection as being unpatentable over Han has been withdrawn. 
Applicant asserts that Janzuck teaches a bacteriophage as applied in electrochemistry, but does not contemplate the significance of the claimed doping atoms. Examiner does not rely on Janzuck to teach doping atoms, examiner relies of Janzuck to show the advantages of phages used as templates for electrochemical cells. Chen discloses the claimed doping atoms.  
Applicant asserts that Lee is directed to Li on batteries, not Na batteries which is the problem that inventors sought to address. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Examiner does not rely on Lee to teach Na batteries. The examiner relies on Lee to show the advantages of using a virus-based biological toolkit for the design of nanoarchitectured structures and materials used in electrode materials. Newly added Chen discloses a sodium ion battery including a cathode material represented by formula NaNiMnXO2.  Lee is analogous art in the field of electrode materials and alkali metal secondary batteries.  Janzuck and Lee are still being relied upon.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIARA TRANT/
Examiner, Art Unit 1722       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722